Citation Nr: 0918748	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bleeding of the 
ears.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to ionizing radiation.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1941 to December 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

A Video Conference hearing in front of the undersigned 
Veterans Law Judge was held in July 2007.  A transcript of 
the hearing has been associated with the claim file.  

In April 2008 the Board remanded the case for further 
evidentiary development.  

The issues of entitlement to service connection for 
posttraumatic stress disorder and residuals of a shrapnel 
wound of the left shoulder were remanded by the Board in 
April 2008.  In a rating decision of December 2008 the RO 
granted service connection for these disabilities.  
Therefore, the issues are no longer before the Board.

In a statement of February 2009 the Veteran stated he was 
seeking service connection for his heart problems as 
secondary to his service connected posttraumatic stress 
disorder, and service connection for arthritis of the left 
shoulder as secondary to his service connected residual scar, 
shrapnel wound, left shoulder.  These issues are referred to 
the RO for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that at the Video Conference hearing of July 
2007 the Veteran stated that he had additional active service 
with the Navy CBs, the Construction Battalions of the Navy, 
through 1968.  The RO has confirmed active duty service from 
March 1941 to December 1960.

In a prior Board remand of April 2008 the Board instructed 
the RO to contact the Veteran and request information 
regarding any active service after December 1960.  If any 
additional periods of active service were verified, service 
records from those periods should have been obtained.  

In a letter of May 2008 the RO requested that the Veteran 
submit information regarding any active service after 
December 1960.  The Veteran did not provide any additional 
information regarding service after December 1960.

The Board notes that the RO made no attempts to corroborate 
any additional periods of active service after December 1960 
with NPRC.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The Board finds that additional development is required in 
the present claim.  While the Veteran did not provide any 
additional information regarding active service after 
December 1960, there was sufficient information of record 
through the testimony provided at the Video Conference 
hearing, for the RO to attempt to verify additional periods 
of active service.  Specifically, there was information that 
the Veteran claimed he had service through 1968 and that he 
served with the Navy CBs.  Therefore, in order to fulfill its 
duty to assist the Veteran, the RO should attempt to verify 
any additional periods of active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The RO should attempt to verify all 
periods of service from December 1960 
to 1968.  If any additional service is 
verified, the RO should attempt to 
locate any associated service records 
including service treatment records and 
associate them with the claim file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008  ).



